Citation Nr: 1333057	
Decision Date: 10/22/13    Archive Date: 10/24/13

DOCKET NO.  10-08 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for anxiety or depression.

2.  Entitlement to service connection for a heart disability.

3.  Entitlement to service connection for glaucoma.

4.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel





INTRODUCTION

The Appellant served on active duty for training from August 9, 1972, to August 29, 1972.

The claims are before the Board of Veterans' Appeals (Board) on appeal of a rating decision in May 2009 of a Department of Veterans Affairs (VA) Regional Office (RO).

The Appellant did not respond to the Board's inquiry to clarify whether he wanted a hearing before the Board and the Board deems any request for a hearing as withdrawn. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 

REMAND

In May 2012, the Appellant identified additional records pertinent to the claims.  As the record is incomplete, further development under the duty to assist is needed. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA records since January 2010.  








2.  Ask the Appellant either to submit or to authorize VA to obtain on his behalf:

Any state institutional records before 2008;

And private medical records, including hospital records, pertaining to treatment of heart disease since November 2011. 

3.  After the development, adjudicate the claims.  If any benefit is denied, furnish the Appellant and his representative a supplemental statement of the case and return the case to the Board.  

The Appellant has the right to submit additional evidence and argument on the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



